Citation Nr: 1140591	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left ankle with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1953 to September 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of this hearing is of record.

In October 2010 and March 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again required to ensure compliance with VA's duty to assist the Veteran in developing evidence to support his claim.  The March 2011 remand ordered that the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology the claimed bilateral knee disability.  While the record contains the report of a March 2011 VA examination, the Board finds that the provided medical opinion is not adequate.  The opinion does not include an appropriate rationale and the examiner did not address whether the Veteran's claimed knee disability was aggravated by his service-connected left ankle condition.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the March 2011 VA examination of the Veteran's knees.  The examiner should review the claims file and provide an addendum report that includes a full rationale for the previously expressed medical opinion, which includes a discussion of medical principles and evidence in the claims file that substantiates the opinion.  

In addition, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed knee disability was caused or aggravated by the service-connected left ankle with traumatic arthritis. 

If the March 2011 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  

2.  Readjudicate the claim on appeal and issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



